ORDER
PER CURIAM.
Commercial Installation and Construction Co. and Missouri Printing Industry Trust1 appeal the Labor and Industrial Commission’s (Commission’s) award of permanent total disability benefits to Charles E. Ketchum (Ketchum). On appeal, Commercial argues that the Commission erred as a matter of law and exceeded its jurisdiction when it awarded Ketchum permanent total disability benefits. Ket-chum’s attorney, Lawrence 0. Willbrand (Willbrand), cross-appeals the Commission’s limitation of his attorney’s fees award.2
Considering the whole record, the Commission’s decision is supported by sufficient, competent and substantial evidence. We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b)(4).

. Appellants will collectively be referred to as “Commercial.''


. The Second Injury Fund was originally a party in this case. However, the Commission did not find Second Injury Fund liability, and neither is this liability an issue on appeal.